DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5, 8-9, 11-14 and 17-20 are objected to because of the following informalities: it appears that there are several minor grammatical issues present within the claims and are an unintended byproduct of machine translation. A more grammatically correct version of the claims has been presented as follows in an effort to aid the applicant in correcting some of the minor grammatical issues within the claims. However, these suggested edits are meant solely as an aid, and the applicant is free to amend their claims however they want (in accordance with the MPEP).  
In re claim 1, A method for removing residual purge gas in operating an active purge system, the method comprising determining that all evaporation gas flowed into an intake pipe through a PCSV (pressure control solenoid valve) has flowed into a combustion chamber when an integrated value of an amount of an air supplied to the combustion chamber after the PCSV has closed, is equal to or greater than a first predetermined value or when a time elapsed after the PCSV has closed exceeds a second predetermined value.
In re claim 2, The method of claim l, wherein the determining comprises: determining that all of the evaporation gas flowed into the intake pipe has flowed into the combustion chamber when the integrated value of the amount of the air supplied to the combustion chamber after the PCSV has closed,
In re claim 3, The method of claim 1, wherein the determining comprises determining that all of the evaporation gas flowed into the intake pipe has flowed into the combustion chamber when the time elapsed after the PCSV has closed, exceeds the second predetermined value.
In re claim 4, A method for removing residual purge gas in operating an active purge system, the method comprising:
determining an evaporation gas purge stop;
closing a PCSV (pressure control solenoid valve) mounted on a purge line connecting a canister and an intake pipe; and
determining whether all of the evaporation gas flowed into the intake pipe has flowed into a combustion chamber.
In re claim 5, The method of claim 4, wherein the PCSV is ready to operate again after a predetermined critical time has elapsed after it is determined that all of the evaporation gas has flowed into the combustion chamber.
In re claim 8, The method of claim 4, wherein determining whether all of the evaporation gas has flowed into the combustion chamber comprises: determining whether all of the evaporation gas has flowed into the combustion chamber based on an evaporation gas remaining signal.
In re claim 9, The method of claim 8, wherein the evaporation gas remaining signal is derived by comparing whether an integrated value of an amount of an air supplied to the combustion chamber after the PCSV has closed is equal to or greater than a predetermined value. 
In re claim 11, The method of claim 8, wherein the evaporation gas remaining signal is derived based on a delay time derived from a delay model function modeling the flow until the has flowed from the intake pipe to an intake manifold and a density of the evaporation gas.
In re claim 12, The method of claim 8, wherein the evaporation gas remaining signal is derived based on a delay time derived from a delay model function modeling the flow until the evaporation gas has flowed from the intake pipe to an intake manifold and concentration factors of the evaporation gas.
In re claim 13, The method of claim 4, further comprising stopping an engine when it is determined that all evaporation gas has flowed into the combustion chamber.
In re claim 14, An apparatus for use with a vehicle, the apparatus comprising: 
a canister;
an intake pipe;
a purge line connecting the canister and the intake pipe; 
a combustion chamber;
a pressure control solenoid valve (PCSV) mounted on the purge line; and 
a control unit configured to determine an evaporation gas purge stop, close the PCSV, and determine whether all of the evaporation gas flowed into the intake pipe has flowed into the combustion chamber.
In re claim 17, The apparatus of claim 14, wherein the control unit is configured to determine whether all of the evaporation gas flowed into the intake pipe has flowed into the combustion chamber by determining whether all of the evaporation gas has
In re claim 18, The apparatus of claim 17, wherein the evaporation gas remaining signal is derived by comparing whether an integrated value of an amount of an air supplied to the combustion chamber after the PCSV has closed is equal to or greater than a predetermined value.
In re claim 19, The apparatus of claim 17, wherein the evaporation gas remaining signal is derived based on a delay time derived from a delay model function modeling the flow until the evaporation gas has flowed from the intake pipe to an intake manifold and a density of the evaporation gas.
In re claim 20, The apparatus of claim 17, wherein the evaporation gas remaining signal is derived based on a delay time derived from a delay model function modeling the flow until the evaporation gas has flowed from the intake pipe to an intake manifold and concentration factors of the evaporation gas.
Appropriate correction is required.

Drawings
The drawings are objected to because on fig. 3 it is not clear if valve 400 is connected to an intake (generally around I) before a compressor, and an intake at a location after the throttle body. The connection of the valve 400 to pump 300 is shown in schematic form as a simple line connection (note: other components, such as canister 100 are shown with simple line connections as well), however, a simple line connection (in schematic form) to intake pipe I (generally around I) is not shown, and it is not clear if valve 400 is actually connected to intake pipe I (generally around I) or if what appears to possibly be a connection between valve 400 and intake I (generally around I), is actually an artifact in the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9-12, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, claim 1 uses the term “integrated value of an amount of an air” in ln 4, and it is unclear exactly what limitation that the applicant intended term to convey, or in what context The evaporation gas remaining signal is changed from ON to OFF when the integrated value of the amount of air supplied to the combustion chamber R after the closing of the PCSV 400 is above the predetermined value…” which seems to indicate that the applicant intended the term “integrated” to be used as a noun, and in a mathematical context. However, after reviewing [0034] of the specification, which states inter alia that “…the evaporation gas remaining signal may be derived by comparing the value obtained by subtracting the EGR gas amount from the integrated value of the air amount and the effective intake system volume…”, which seems to indicate that the applicant intended the term “integrated” to be used as an adjective, and in the context of separate elements of an interrelated whole. Claims 2-3 are further rejected for depending upon a rejected claim.
In re claim 2, claim 2 uses the term “integrated value of an amount of an air” in ln 3, and it is unclear exactly what limitation that the applicant intended term to convey as recited above regarding claim 1.
In re claim 9, claim 9 uses the term “integrated value of an amount of an air” in ln 2, and it is unclear exactly what limitation that the applicant intended term to convey as recited above regarding claim 1. Claim 10 is further rejected for depending upon a rejected claim.
In re claim 10,
In re claim 18, claim 18 uses the term “integrated value of an amount of an air” in ln 2, and it is unclear exactly what limitation that the applicant intended term to convey as recited above regarding claim 1.

In re claim 8, claim 8 recites inter alia “wherein determining whether all of the evaporation gas is flowed into the combustion chamber comprises determining whether all of the evaporation gas is flowed into the combustion chamber…”. It is unclear how a determination of an amount of gas flowing into a combustion chamber is determined. As recited, the determination of whether all of the evaporation gas flowing into the combustion chamber comprises “determining whether all of the evaporation gas is flowed into the combustion chamber…”. This being the case, claim 8 is considered to be indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. Claims 9-12 are further rejected for depending upon a rejected claim.
In re claim 17, claim 17 recites inter alia “wherein determining whether all of the evaporation gas is flowed into the combustion chamber comprises determining whether all of the evaporation gas is flowed into the combustion chamber…”. It is unclear how a determination of an amount of gas flowing into a combustion chamber is determined. As recited, the determination of whether all of the evaporation gas flowing into the combustion chamber comprises “determining whether all of the evaporation gas is flowed into the combustion chamber…”. This being the case, claim 17 is considered to be indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. Claims 18-20 are further rejected for depending upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pursifull et. al. (U.S. 20170234269).
In re claims 4 and 14, Pursifull teaches a method/apparatus for use with a vehicle, the method/apparatus (as shown in fig. 1) comprising: 
a canister (22);
an intake pipe (44);
a purge line (25) connecting the canister and the intake pipe; 
a combustion chamber (30);
a pressure control solenoid valve (PCSV) (CPV 174; note CPV 174 includes a solenoid valve 173 as indicated in fig. 1 and [0039]) mounted on the purge line; and 
a control unit (12; [0038]) configured to 
determine an evaporation gas purge stop (fig. 8; end), 
close the PCSV 
([0043-0044] indicate that CPV 174 is normally closed (i.e. during non-purge conditions to store fuel vapors), and [0045] indicates that CPV 174 is opened during purging), and 
determine whether all of the evaporation gas flowed into the intake pipe is flowed into the combustion chamber 
(purge gas flows from canister to intake pipe/manifold and then onto the combustion chamber as suggested by [0113-0114] and fig. 1; “during a later portion of the purging operation (when the canister is…empty)…” [0052]; Here (in [0052]), Pursifull suggests that the purging operation may continue for a period after the canister has been emptied (of fuel vapor), which also suggests that during this period, lines 25 and 26 would also not contain fuel vapor (note: canister is the source of the fuel vapor), which further suggests that the fuel vapor is no longer supplied to intake 44, and although not explicitly stated, one having ordinary skill in the art would logically conclude that the fuel vapor that was supplied to intake 44 has also been consumed).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that, although not explicitly stated, it is determined that all of the evaporation gas that flowed into the intake pipe has also flowed into the combustion chamber, since Pursifull teaches that purge gas flows from canister to intake pipe/manifold and then onto the combustion chamber and also teaches that purging continues for at least a short period after the canister has been emptied of fuel vapors and thus allowing for the fuel vapors to be consumed by the engine. 
In re claims 8 and 17, see claims 4 and 14 above, further note that a signal indicating remaining evaporation gas (i.e. purge gas) is considered to be equivalent to an indication of “when the canister is sufficiently purged or empty” (here, empty would correspond to no evaporation gas remaining), where a learned vapor amount/concentration may be used to estimate a loading state of the canister as indicated in ([0052]), and as explained in claim 14 above. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pursifull et. al. (U.S. 20170234269) in view of Hyodo et. al. (U.S. 20020162457)
Regarding claim 5, Pursifull teaches the method of claim 4, but fails to teach wherein the PCSV is ready to operate again after a predetermined critical time elapses after it is determined that all of the evaporation gas has flowed into the combustion chamber.
However, Hyodo an analogous method for processing fuel vapors wherein the PCSV (fig. 3; purge valve) is ready to operate again after a predetermined critical time elapses (1 cycle) after it is determined that all of the evaporation gas has flowed into the combustion chamber (as indicated via. HC in intake pipe).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Pursifull, to incorporate operating a purge valve, in a fuel vapor processing system, a subsequent time after a period has elapsed in order to remove additional fuel vapors that may have revolved in the intervening interval (as indicated via fig. 3).

Claims 6 and 15 are rejectedPursifull et. al. (U.S. 20170234269) in view of Kato et. al. (U.S. 20190113007).
In re claims 6 and 15, Pursifull teaches method/apparatus of claims 4 and 14, respectively, but fails to teach: 
an active purge pump mounted on the purge line so as to be located between the PCSV and the canister, 
wherein the control unit is configured to adjust 
a rotation speed of the active purge pump, 
an opening amount of the PCSV and 
an opening and closing timing of the PCSV.
Kato teaches an analogous apparatus for processing fuel vapors having:
an active purge pump (fig. 1; 52; [0039]) mounted on the purge line (purge passage 22a) so as to be located between the PCSV (control valve 110) and the canister (19), 
wherein the control unit (ECU 100; [0042]) is configured to adjust 
a rotation speed (“ECU 100…performs control to adjust the output of the pump 52…”; [0044]; here, it is understood that adjusting an output of the pump necessarily includes an adjustment of pump speed) of the active purge pump, 
an opening amount of the PCSV (“ECU 100…performs control to adjust …the aperture of the control valve 110…”; [0044]) and 
an opening and closing timing of the PCSV (ECU 100 controls opening and closing operations of control valve 110; [0040]; Here, since the ECU controls the opening and closing of valve 110, it also by necessity controls when this opening and closing of valve 110 occur).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Pursifull, to incorporate a .

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pursifull et. al. (U.S. 20170234269) in view of Kato et. al. (U.S. 20190113007) and in further view of Dudar et. al. (U.S. 20190360434).
In re claims 7 and 16, Pursifull and Kato teach the method/system of claims 6 and 15 respectively, but fail to teach wherein the adjusting is based on signals received from: 
a sensor mounted on the canister, 
a sensor mounted on the intake pipe, 
a sensor mounted on an exhaust pipe connected with the combustion chamber, and 
a plurality of sensors mounted on the purge line.
Dudar teaches an analogous apparatus for processing fuel vapors having:
a sensor (fig. 2; one or more temperature sensors 232 coupled to/within canister 222; [0071]) mounted on the canister, 
a sensor mounted on the intake pipe (MAF sensor 202/MAP sensor 213; [0080]), 
a sensor (exhaust gas sensor 237 located upstream of the emission control device; [0080]) mounted on an exhaust pipe connected with the combustion chamber (note on fig. 2, sensor 237 is shown downstream of emission control device, but is still mounted on an exhaust pipe connected with combustion chamber), and 
a plurality of sensors (291, 296 and 232 as shown in fig. 2 and described in [0080]) mounted on the purge line (note purge line 231 via line 278 is connected to canister 
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Pursifull, to incorporate the sensors and sensor locations, as clearly suggested and taught by Dudar, in order to allow the control system to receive information from the plurality of sensor to control a plurality of actuators, such as a purge pump actuator [0080], and/or a purge valve [0006] to avoid engine hesitation, stall, or other undesired engine operating conditions, during conditions where the canister is purged of fuel vapors to the engine intake.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art recitations of Saito (U.S. 5676118), “an integrated value of intake air amount” in claim 12; Ishikawa et. al. (U.S. 20070277789), “a purge-air integrated magnitude” in [0046]; Uchida (U.S. 20180274492), “the integrated value of air-fuel ratio variation amount” in [0062]; and Kugo et. al. (U.S. 20190249621), “the flow rate integrated value” in [0085] are considered pertinent to the applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747